

116 HR 8468 IH: Supporting Teachers with Residency Opportunities and New Grants Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8468IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mrs. Trahan (for herself, Mrs. Hayes, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to allow certain students enrolled in an institution of higher education to apply for teaching residency programs, and for other purposes.1.Short titleThis Act may be cited as the Supporting Teachers with Residency Opportunities and New Grants Act of 2020 or the STRONG Act of 2020.2.Teacher residency programs(a)Partnership grantsSection 202(e)(2)(B)(i)(I) of the Higher Education Act of 1965 (20 U.S.C. 1022a(e)(2)(B)(i)(I)) is amended—(1)by striking education or and inserting education,; and(2)by striking accomplishment and inserting accomplishment, or enrolled in a pre-baccalaureate program at a four-year institution of higher education with an academic major relating to teaching.(b)Public service loan forgivenessSection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended—(1)in clause (i), by striking or at the end;(2)in clause (ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(iii)participating, as a pre-baccalaureate student, in a teacher residency program under section 202 of this Act.. (c)Authorization of appropriationsSection 209 of the Higher Education Act of 1965 (20 U.S.C. 1022h) is amended by striking $300,000,000 and all that follows and inserting $600,000,000 for fiscal years 2021 through 2023 and such sums as may be necessary for each succeeding fiscal year.